Citation Nr: 1031223	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  09-25 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 
U.S.C.A. § 7107(a)(2) (West 2002).

The appellant's deceased husband had recognized service from 
March 1945 to March 1946.  He died in November 1990.  The 
appellant is seeking benefits as a surviving spouse. 

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied entitlement to 
dependence and indemnity compensation (DIC), death pension, and 
accrued benefits.  The appellant filed a notice of disagreement 
and perfected an appeal only as to the issue of entitlement to 
nonservice-connected death pension.  Therefore, this is the only 
issue currently before the Board.  38 C.F.R. § 20.200 (2009).


FINDING OF FACT

The appellant's deceased husband had verified guerilla service 
and service with the and the Regular Philippine Army.  


CONCLUSION OF LAW

The criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 101(2), 
107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
the present case, it is the law, and not the facts, that are 
dispositive of the appeal.  Therefore, the duties to notify and 
assist imposed by the VCAA are not applicable to this claim.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Nonservice-connected Death Pension Benefits

The appellant seeks VA nonservice-connected death pension 
benefits.  Nonservice-connected death pension is payable to the 
surviving spouse of a veteran of war who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521, 1541.  To establish basic 
eligibility for VA nonservice-connected death pension benefits, 
in part, the claimant must be the surviving spouse of a veteran 
who had active military, naval or air service.  38 U.S.C.A. 
§§ 101(2)(24), 1521(j), 1541; 38 C.F.R. §§ 3.1, 3.6.  

Service before July 1, 1946, in the organized military forces of 
the Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces, organized 
guerilla forces, shall not be deemed to have been active military 
service for the purposes of nonservice-connected death pension.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40. 

In March 2009, the National Personnel Records Center (NPRC) 
certified that the appellant's deceased husband had recognized 
guerilla service and service in the Regular Philippine Army from 
March 1945 to March 1946.  Findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The Board has carefully reviewed the entire record and finds that 
there is no competent evidence to contradict the NPRC's 
determination with respect to the service of the appellant's 
deceased husband.  Therefore, the Board must find that he did not 
have qualifying service.  As a result, the appellant's request 
for death pension benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


